In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated July 19, 2000, which, after a hearing, denied the petitioner’s request to be released to parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated January 17, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
It is well settled that determinations by the New York State Board of Parole (hereinafter the Board) are discretionary, and if made in accordance with statutory criteria, are not subject to judicial review (see Matter of Silmon v Travis, 266 AD2d 296 [1999], affd 95 NY2d 470 [2000]; Matter of Heitman v New York State Bd. of Parole, 214 AD2d 673 [1995]; Matter of Davis v New York State Div. of Parole, 114 AD2d 412 [1985]; Executive Law § 259-i [5]). Here, the record discloses that the Board rendered its determination after considering the full record, including the hearing testimony, the petitioner’s institutional background, his criminal history, and release plans. In addition, the record indicates that the Board acted in accordance with the statutory requirements, and therefore, there is no basis on appeal to disturb its discretionary determination (see Matter of Silmon v Travis, supra). Florio, J.P., S. Miller, Adams and Rivera, JJ., concur.